FILED
                                                                          Sep 05 2017, 5:40 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court



      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Matthew J. McGovern                                        Curtis T. Hill, Jr.
      Anderson, Indiana                                          Attorney General of Indiana
                                                                 Lyubov Gore
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
           COURT OF APPEALS OF INDIANA

      Jessie Grimes,                                             September 5, 2017
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 31A01-1609-CR-2190
              v.                                                 Appeal from the Harrison Superior
                                                                 Court
      State of Indiana,                                          The Honorable Joseph L.
      Appellee-Plaintiff.                                        Claypool, Judge
                                                                 Trial Court Cause No.
                                                                 31D01-1602-F4-82



      Mathias, Judge.


[1]   Jessie Grimes (“Grimes”) was convicted in Harrison Superior Court of eighteen

      counts of Level 4 felony incest, two counts of Level 6 felony dissemination of

      matter harmful to minors, and one count of Level 6 felony obstruction of

      justice. He was ordered to serve an aggregate sentence of 111 years in the


      Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017                 Page 1 of 19
      Department of Correction. Grimes appeals his convictions and sentence and

      argues:


            I.         Whether the trial court committed fundamental error
                       when it denied Grimes’s motion to dismiss the charging
                       information because it failed to notify him of the specific
                       allegations against him;
           II.         Whether the trial court erred when it denied Grimes’s
                       motion to sever the obstruction of justice charge;
          III.         Whether the trial court abused its discretion by ordering
                       the sentences for each count to be served consecutively
                       and by finding certain aggravating circumstances; and,
          IV.          Whether Grimes’s 111-year aggregate sentence is
                       inappropriate in light of the nature of the offense and the
                       character of the offender.

      We affirm.


                                  Facts and Procedural History
[2]   Grimes is the father of A.G., D.G., and J.G., and in 2015, the children lived

      with Grimes and his girlfriend, Ashleigh Keck (“Keck”). In August 2015, S.G.

      was fourteen and started the seventh grade, and her sister D.G. turned ten in

      October 2015.

[3]   In the summer or fall of 2015, Grimes showed a pornographic movie to S.G. He

      asked S.G. questions about the sexual acts depicted in the movie and whether

      she knew how to perform them.


[4]   Keck moved out of Grimes’s home in November 2015. Shortly thereafter,

      Grimes showed a video to ten-year-old D.G. showing a male and female


      Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 2 of 19
      touching each other under their clothes. D.G. knew the video was inappropriate

      and tried not to watch it. Grimes instructed D.G. not to tell anyone about the

      video.


[5]   Also, in November 2015, Grimes punished S.G. by making her touch his penis.

      Grimes established a Facebook account under a fake name and sent S.G.

      pictures of his penis. S.G. also met a girl on Facebook who refused to video chat

      with her, but told S.G. that she was having sex with her father. The girl

      encouraged S.G. to have sex with Grimes and sent S.G. bible verses that the girl

      claimed gave daughters permission to have sexual intercourse with their fathers.

      In this same month, Grimes also took S.G. to purchase birth control.


[6]   At the end of November 2015, Grimes began to have sexual intercourse with

      S.G. S.G. was later able to describe more than eighteen separate incidents of

      sexual intercourse between herself and Grimes. They also performed oral sex on

      each other. In addition, Grimes had unprotected sex with S.G. when she

      remembered to take her birth control. Grimes told S.G. that he could go to jail if

      anyone knew that they had sexual intercourse and to keep it a secret between

      them. On one occasion, Grimes also recorded himself having sex with S.G.

      because Grimes wanted S.G. to “see how [she] was like porn.” Tr. Vol. I, p.

      212. During this time, Grimes also purchased a vibrator for S.G.


[7]   On February 5, 2016, S.G. told a school official that she was having sexual

      intercourse with Grimes. S.G. and her siblings were removed from Grimes’s

      home and placed with their paternal grandmother. Grimes was arrested a few


      Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 3 of 19
      days later and charged with twenty counts of Level 4 felony incest, twenty

      counts of Level 6 felony sexual misconduct with a minor, and two counts of

      Level 6 felony dissemination of matter harmful to minors.


[8]   While he was in jail awaiting trial, Grimes asked his former girlfriend Keck to

      access S.G.’s Facebook account and send a group message to S.G.’s friends.

      Keck did not know how to send a group message, and Grimes instructed her to

      ask her thirteen-year-old son. When Keck finally agreed to send the message,

      Grimes gave Keck S.G.’s username, password, dictated the message and told

      Keck what time to send it. Keck sent the following message from S.G.’s

      Facebook account to S.G.’s friend from church, Grimes’s stepsister, and S.G.’s

      former boyfriend:


              Everything is working. They are believing it all. I will be out of
              here and we will be together. This new school sucks. My
              grandma is still not [believing] me but when they find the stuff I
              planted. My dad is [staying] in jail for a long time. Love you. I
              told you everything what Lisa said to.


      Ex. Vol., State’s Ex. 6. Grimes’s stepsister, a recipient of the message, disclosed

      it to an attorney involved in the criminal proceeding.

[9]   Thereafter, on April 11, 2016, the State charged Grimes with Level 6 felony

      obstruction of justice. Grimes filed a motion to sever the charge from the

      remaining charges, arguing that the offense was not of the same or similar

      character of the other charged acts. The trial court denied the motion. The trial




      Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 4 of 19
       court also denied Grimes’s separately filed motion to dismiss the incest and

       sexual misconduct with a minor charges for lack of specificity.


[10]   Grimes’s four-day jury trial commenced on June 14, 2016. During trial, the trial

       court granted the State’s motion to dismiss two counts of incest and two counts

       of sexual misconduct with a minor. The jury found Grimes guilty of the

       remaining charges.


[11]   The sentencing hearing was held on August 29, 2016. The trial court vacated

       the eighteen sexual misconduct with a minor counts for double jeopardy

       reasons. Grimes was then ordered to serve consecutive six-year sentences for

       each of the eighteen Level 4 felony incest convictions, a total of 108 years. He

       was also ordered to serve consecutive one-year terms for each of the two Level 6

       felony convictions for dissemination of matter harmful to minors and the single

       Level 6 felony obstruction of justice conviction. In the aggregate, Grimes was

       ordered to serve a 111-year sentence in the Department of Correction. Grimes

       now appeals his convictions and sentence.


                          Specificity in the Charging Information
[12]   Grimes argues that the twenty counts of incest in the charging information lack

       specific facts to distinguish each charged count from the others, and therefore,

       he was not given sufficient notice of the charges against him. Indiana Code

       section 35-34-1-2 provides that the charging information shall state “the nature

       and elements of the offense charged in plain and concise language without

       unnecessary repetition” and contain “a plain, concise, and definite written

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 5 of 19
       statement of the essential facts constituting the offense charged.” I.C. § 35-34-l-

       2(a)(4), (d). The purpose of a charging information is to advise the defendant of

       the particular offense charged so that he can prepare a defense and be protected

       from being twice placed in jeopardy for the same offense. Leggs v. State, 966

       N.E.2d 204, 207 (Ind. Ct. App. 2012).


[13]   “The State is not required to include detailed factual allegations in a charging

       information.” Laney v. State, 868 N.E.2d 561, 567 (Ind. Ct. App. 2007), trans.

       denied. “An information that enables an accused, the court, and the jury to

       determine the crime for which conviction is sought satisfies due process. Errors

       in the information are fatal only if they mislead the defendant or fail to give him

       notice of the charge filed against him.” Dickenson v. State, 835 N.E.2d 542, 550

       (Ind. Ct. App. 2005) (citations omitted), trans. denied. “[W]here a charging

       instrument may lack appropriate factual detail, additional materials such as the

       probable cause affidavit supporting the charging instrument may be taken into

       account in assessing whether a defendant has been apprised of the charges

       against him.” State v. Laker, 939 N.E.2d 1111, 1113 (Ind. Ct. App. 2010), trans.

       denied.


[14]   The trial court may dismiss a charging information if it “does not state the

       offense with sufficient certainty” or if the “facts stated do not constitute an

       offense.” Ind. Code § 35-34-l-4. But a defendant charged with a felony must file

       such motion no later than twenty days before the omnibus date. Id. Grimes

       concedes that he failed to timely challenge the allegedly defective charging

       information.

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 6 of 19
[15]   Failure to timely challenge an allegedly defective charging information results in

       waiver unless fundamental error has occurred. See Hayden v. State, 19 N.E.3d

       831, 840 (Ind. Ct. App. 2014), trans. denied; Leggs, 966 N.E.2d at 207–08.

       Fundamental error is an extremely narrow exception to the waiver rule, and the

       defendant faces the heavy burden of showing that the alleged error is so

       prejudicial to the defendant’s rights as to make a fair trial impossible. Ryan v.

       State, 9 N.E.3d 663, 668 (Ind. 2014), reh’g denied. An error in a charging

       information is fundamental if it “mislead[s] the defendant or fail[s] to give him

       notice of the charges against him so that he is unable to prepare a defense to the

       accusation.” Leggs, 966 N.E.2d at 208 (quotation omitted).


[16]   In this case, Grimes was charged with twenty counts of Level 4 felony incest. In

       each of the twenty counts, the State alleged that


               In Harrison County, State of Indiana, on or about the time
               between August 1st, 2015 and February 1st, 2016, and at a
               different time than alleged in any other Count, JESSIE GRIMES,
               a person eighteen (18) years of age or older, did engage in sexual
               intercourse or other sexual conduct, with another person, when
               the person knows that the other person is related to the person
               biologically as a parent, child, grandparent, grandchild, sibling,
               aunt, uncle, niece, or nephew and the other person is less than
               sixteen (16) years of age;
               To-Wit: JESSIE GRIMES, a person over eighteen (18) years of
               age did engage in sexual intercourse with S.G., his biological
               daughter who is less than sixteen (16) years of age, in Harrison
               County, Indiana, which is contrary to the form of the statute in
               such cases made and provided and against the peace of the State
               of Indiana.



       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 7 of 19
       Appellant’s App. Vol. II, pp. 26–45. Grimes contends that the charging

       information for each count of incest lacked “specific facts that would distinguish

       one count from the other” and “without such details, Grimes was deprived of

       his due process right to know the specific offense with which he is charged.”

       Appellant’s Br. at 28.


[17]   However, Grimes does not argue that the State’s failure to include specific facts

       to differentiate each of the twenty counts of incest left him unable to prepare his

       defense. At trial, Grimes claimed that he did not engage in sexual intercourse or

       other sexual conduct with S.G. and she had fabricated the allegations. And

       Grimes does not claim that he was misled because the State did not allege

       specific facts for each incest count. The charging information sufficiently

       informed Grimes that he was charged with committing twenty separate acts of

       incest by engaging in sexual intercourse or other sexual conduct with his

       daughter, S.G., between the dates of August 1, 2015 and February 1, 2016. For

       all of these reasons, Grimes has not established that the trial court committed

       fundamental error when it denied his motion to dismiss the charging

       information.


                                              Motion to Sever
[18]   Grimes argues that the trial court erred when it denied his motion to sever the

       obstruction of justice charge from the remaining charges. Indiana Code section

       35-34-1-9(a) provides that




       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 8 of 19
               [t]wo (2) or more offenses may be joined in the same indictment
               or information, with each offense stated in a separate count,
               when the offenses:

               (1) are of the same or similar character, even if not part of a single
               scheme or plan; or

               (2) are based on the same conduct or on a series of acts connected
               together or constituting parts of a single scheme or plan.


[19]   Subsection 9(a)(1) refers to the nature of the charged offenses, whereas

       subsection 9(a)(2) refers to the operative facts underlying those charges. Pierce v.

       State, 29 N.E.3d 1258, 1265 (Ind. 2015).


[20]   The defendant shall have the right to severance of the offenses “[w]henever two

       (2) or more offenses have been joined for trial in the same indictment or

       information solely on the ground that they are of the same or similar

       character[.]” Ind. Code § 35-34-1-11.


               In all other cases the court, upon motion of the defendant or the
               prosecutor, shall grant a severance of offenses whenever the court
               determines that severance is appropriate to promote a fair
               determination of the defendant’s guilt or innocence of each
               offense considering:

               (1) the number of offenses charged;

               (2) the complexity of the evidence to be offered; and

               (3) whether the trier of fact will be able to distinguish the evidence
               and apply the law intelligently as to each offense.

       Id.



       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 9 of 19
[21]   The trial court denied the pre-trial motion to sever after concluding that the

       obstruction of justice charge was “so closely related” to the other charges that

       they could not be “separated fairly.” Tr. Vol. I, p. 34. Grimes failed to renew his

       motion at trial, and therefore, he waived the right to severance. See Ind. Code §

       35-34-1-12(b) (establishing that where a pretrial motion for severance is denied,

       the motion may be renewed on the same grounds at or before the close of all

       evidence at trial, and failure to renew the motion waives the right to severance).

[22]   Waiver notwithstanding, the trial court acted within its discretion when it

       denied Grimes’s motion to sever.1 See Pierce, 29 N.E.3d at 1264 (stating that

       “[w]here offenses have been joined because the defendant’s underlying acts are

       connected together, we review the trial court’s decision for an abuse of

       discretion”). Grimes’s motive for committing the obstruction of justice charge

       was to cast doubt on S.G.’s credibility. Grimes instructed his former girlfriend

       to log onto S.G.’s Facebook account and send a message to S.G.’s friends,

       which implied that S.G. fabricated her allegations against Grimes. And

       Grimes’s defense at trial was to claim that S.G. and D.G. fabricated the

       allegations against him.

[23]   Moreover, although over forty charges were filed against Grimes, the nature of

       those charges and the evidence presented were not overly complex. Much of the




       1
         In this case, Grimes concedes that the obstruction of justice charge was not joined for trial in the same
       information solely on the ground that the charge is of the same or similar character of the other charges.
       Appellant’s Br. at 32–33.

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017                       Page 10 of 19
       evidence consisted of S.G.’s and D.G.’s testimony and exhibits containing

       photographs and copies of Facebook messages. Finally, Grimes does not claim

       that the jury was unable to distinguish the evidence that applied to the

       obstruction of justice charge from the evidence of the remaining charges.


[24]   For all of these reasons, we conclude Grimes waived the issue for appeal, but

       waiver notwithstanding, the trial court acted within its discretion when it denied

       Grimes’s pre-trial motion to sever.


                                                   Sentencing
[25]   Grimes raises three challenges to his 111-year aggregate sentence. First, he

       argues that the trial court erred when it imposed consecutive sentences because

       his offenses constitute a single episode of criminal conduct. Next, Grimes

       contends that the trial court abused its discretion in its consideration of the

       aggravating circumstances. Finally, Grimes argues that his sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.


              A. Grimes’s Conduct was not a Single Episode of Criminal Conduct

[26]   A trial court cannot order consecutive sentences in the absence of express

       statutory authority. Reed v. State, 856 N.E.2d 1189, 1199 (Ind. 2006). “‘A

       sentence that is contrary to or violative of a penalty mandated by statute is

       illegal in the sense that it is without statutory authorization.’” Id. (quoting

       Rhodes v. State, 698 N.E.2d 304, 307 (Ind. 1998)).



       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 11 of 19
[27]   Grimes argues that his offenses constitute a single episode of criminal conduct,

       and therefore, the trial court’s authority to impose consecutive sentences in this

       case was limited by Indiana Code sections 35-50-1-2(c) and (d), which provides

       in pertinent part:


               Except as provided in subsection (e) or (f) the court shall
               determine whether terms of imprisonment shall be served
               concurrently or consecutively. The court may consider the:

                        (1) aggravating circumstances in IC 35-38-1-7.1(a); and

                        (2) mitigating circumstances in IC 35-38-1-7.1(b);

               in making a determination under this subsection. The court may
               order terms of imprisonment to be served consecutively even if
               the sentences are not imposed at the same time. However, except for
               crimes of violence, the total of the consecutive terms of imprisonment,
               exclusive of terms of imprisonment under IC 35-50-2-8 and IC 35-50-2-10
               (before its repeal) to which the defendant is sentenced for felony
               convictions arising out of an episode of criminal conduct shall not exceed
               the period described in subsection (d).

               (d) Except as provided in subsection (c), the total of the
               consecutive terms of imprisonment to which the defendant is
               sentenced for felony convictions arising out of an episode of
               criminal conduct may not exceed the following: . . .

                        3) If the most serious crime for which the defendant is
                        sentenced is a Level 4 felony, the total of the consecutive
                        terms of imprisonment may not exceed fifteen (15) years.


       (emphasis added).


[28]   “Whether certain offenses constitute a ‘single episode of criminal conduct’ is a

       fact-intensive inquiry” to be determined by the trial court. Slone v. State, 11

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 12 of 19
       N.E.3d 969, 972 (Ind. Ct. App. 2014) (quoting Schlichter v. State, 779 N.E.2d

       1155, 1157 (Ind. 2002)). An episode of criminal conduct “means offenses or a

       connected series of offenses that are closely related in time, place, and

       circumstance.” Ind. Code § 35-50-1-2(b).


                In determining whether multiple offenses constitute an episode of
                criminal conduct, the focus is on the timing of the offenses and
                the simultaneous and contemporaneous nature, if any, of the
                crimes. [A]dditional guidance on the question can be obtained by
                considering whether the alleged conduct was so closely related in
                time, place, and circumstance that a complete account of one
                charge cannot be related without referring to the details of the
                other charge.

       Williams v. State, 891 N.E.2d 621, 631 (Ind. Ct. App. 2008) (internal citations

       and quotations omitted).


[29]   Grimes argues that his offenses constitute a single episode of criminal conduct

       because he committed incest solely against S.G. and his offenses took place only

       in his home over a period of approximately nine weeks.


[30]   S.G. gave a detailed description of each separate act of sexual intercourse and

       the room or location in the room in Grimes’s home where the offense took

       place. The offenses for which Grimes was convicted did not take place on the

       same day, but on many days over approximately nine weeks. Although it is not

       critical to our inquiry,2 we observe that each incest conviction is supported by




       2
        Our supreme court has clarified that “although the ability to recount each charge without referring to the
       other can provide additional guidance on the question of whether a defendant’s conduct constitutes an

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017                     Page 13 of 19
       evidence that is separate and distinct from the evidence supporting the other

       convictions. In addition, the two dissemination of matter harmful to minors

       convictions are importantly supported by evidence that Grimes showed

       pornography to S.G. and D.G. on separate dates. Those two offenses were also

       committed separate and apart from the eighteen offenses which led to Grimes’s

       incest convictions.


[31]   Because Grimes’s offenses were not simultaneous or contemporaneous, his

       offenses do not constitute a single episode of criminal conduct. Cf. Harris v. State,

       861 N.E.2d 1182 (Ind. 2007) (holding that convictions for sexual misconduct

       with a minor constituted one episode of criminal conduct because the acts,

       involving two victims, took place in the same bed, five minutes apart, and for

       the same reason—that the girls must have intercourse in order to stay the night

       with the defendant).


                                          B. Aggravating Circumstances

[32]   Sentencing decisions are within the purview of the trial court’s sound discretion

       and are reviewed on appeal only for an abuse of discretion. Anglemyer v. State,

       868 N.E.2d 482, 490 (Ind. 2007), clarified on reh'g, 875 N.E.2d 218. An abuse of

       discretion occurs when the sentencing decision is “clearly against the logic and

       effect of the facts and circumstances before the court, or the reasonable,

       probable, and actual deductions to be drawn therefrom.” Id. There are several




       episode of criminal conduct, it is not a critical ingredient in resolving the question. Rather, the statute speaks
       in less absolute terms....” Harris v. State, 861 N.E.2d 1182, 1188 (Ind. 2007).

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017                         Page 14 of 19
       ways a trial court may abuse its discretion, including failing to enter a

       sentencing statement at all, articulating reasons in a sentencing statement that

       are not supported by the record, omitting reasons in a sentencing statement that

       are clearly supported by the record, or articulating reasons that are improper as

       a matter of law. Id. at 490–91.


[33]   The trial court did not issue a written sentencing statement listing the

       aggravating circumstances. The trial court discussed the aggravating

       circumstances in its oral sentencing statement, but the statement is not entirely

       clear. After reviewing the oral sentencing statement, we conclude that the trial

       court considered the following aggravating circumstances: that Grimes

       victimized his young children, fourteen-year-old S.G. and ten-year-old D.G.,

       that the offenses occurred over a long period of time, that Grimes was in a

       position of having care, custody, and control over the victims, and that the State

       proved eighteen different “times that this occurred by the different sexual acts,

       the different positions[.]” Tr. Vol. III, p. 231.


[34]   To the extent that the trial court considered S.G.’s age as an aggravating

       circumstance, the court abused its discretion because age is a material element

       of incest. See Edrington v. State, 909 N.E.2d 1093, 1097 (Ind. Ct. App. 2009),

       trans. denied (stating that when a victim’s age is a material element of the crime,

       it may not also support an enhanced sentence). However, a trial court may

       consider particularized circumstances of a criminal act to constitute separate

       aggravating circumstances. See Vasquez v. State, 762 N.E.2d 92, 98 (Ind. 2001).

       Under the circumstances of this case, we conclude that the trial court acted

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 15 of 19
       within its discretion when it considered D.G.’s young age as an aggravating

       circumstance with regard to the dissemination of matter harmful to minors

       conviction.


[35]   The trial court also properly considered as aggravating that Grimes victimized

       S.G. for an extended period of time. A trial court may consider the

       particularized circumstances of a crime as an aggravating circumstance.

       Gellenbeck v. State, 918 N.E.2d 706, 712 (Ind. Ct. App. 2009). And the trial court

       properly considered Grimes’s position of having care, custody, and control over

       S.G. and D.G. as an aggravating circumstance.


[36]   However, the court improperly considered that the State proved eighteen

       different acts of sexual intercourse as an aggravating circumstance. If the trial

       court relies upon an aggravating factor that is also a material element of the

       offense, then the trial court abuses its discretion. See Gomillia v. State, 13 N.E.3d

       846 (Ind. 2014). S.G.’s testimony concerning how those offenses occurred

       established the material elements of incest.


[37]   Because we conclude that the trial court improperly considered D.G.’s age and

       the number of incest offenses committed as aggravating circumstances, we must

       determine whether the trial court would have imposed the same sentence absent

       this error. See Edrington, 909 N.E.2d at 1101 (observing that it is proper to affirm

       sentence where an improper aggravator is considered, if we have “confidence

       the trial court would have imposed the same sentence” regardless).




       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 16 of 19
[38]   Despite finding multiple aggravating circumstances, the court sentenced Grimes

       to the advisory sentence for each of his convictions. And the trial court found

       that the aggravating circumstances far outweighed the mitigating circumstance,

       i.e. Grimes’s lack of a criminal history. It is also apparent from the sentencing

       statement that the trial court believed that the particular nature and

       circumstances of Grimes’s offenses warranted consecutive terms, and we agree.

       We are therefore confident that the trial court would have imposed the same

       sentence even if it had not considered the improper aggravating circumstances.


                                          C. Inappropriate Sentence

[39]   Finally, Grimes argues that his aggregate 111-year sentence is inappropriate in

       light of the nature of the offense and the character of the offender. Indiana

       Appellate Rule 7(B) provides that “[t]he Court may revise a sentence authorized

       by statute if, after due consideration of the trial court's decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.”


[40]   In conducting our review, “[w]e do not look to determine if the sentence was

       appropriate; instead we look to make sure the sentence was not inappropriate.”

       Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “[S]entencing is principally a

       discretionary function in which the trial court's judgment should receive

       considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).

       “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant's character (such as
       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 17 of 19
       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Ultimately, our principal role is to

       leaven the outliers rather than necessarily achieve what is perceived as the

       correct result. Cardwell, 895 N.E.2d at 1225. Grimes bears the burden to

       establish that his sentence is inappropriate. Rutherford v. State, 866 N.E.2d 867,

       873 (Ind. Ct. App. 2007).


[41]   When considering the nature of the offense, we observe that “the advisory

       sentence is the starting point the Legislature selected as appropriate for the

       crime committed.” Pierce v. State, 949 N.E.2d 349, 352 (Ind. 2011). The advisory

       sentence for a Level 4 felony is six years, see Ind. Code § 35-50-2-5.5, and

       Grimes was sentenced to consecutive six-year terms for each Level 4 felony

       incest conviction, for a total of 108 years. Grimes was also ordered to serve the

       advisory one-year sentence for each of his three Level 6 felony convictions, see

       Ind. Code § 35-50-2-7, to be served consecutive to each other and to the Level 4

       felony sentences. In the aggregate, Grimes was ordered to serve 111 years.


[42]   Thirty-five-year old Grimes showed pornography to his ten-year-old and

       fourteen-year-old daughters allegedly to teach them about sex. He sent fourteen-

       year-old S.G. pictures of his penis through her Facebook account. He also

       punished S.G. by having her touch his penis. After his girlfriend moved out of

       their home, he had sexual intercourse with S.G. at least eighteen times over the

       course of nine weeks. Grimes had sex with S.G. in different locations in the

       home and in different sexual positions, all of which S.G recounted in detail.

       Grimes and S.G. also performed oral sex on each other. He videotaped himself

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 18 of 19
       having sex with S.G. on at least one occasion and showed her the video. He

       also bought her a vibrator and lingerie to wear.


[43]   Grimes’s offenses also reveal his deplorable character. Grimes was S.G.’s and

       D.G.’s sole parent present in their young lives. He repeatedly victimized his

       daughter over an extended period of time. In addition, while the criminal

       proceedings were pending, he convinced his girlfriend to log into S.G.’s

       Facebook account and send a message to S.G.’s friends purportedly from S.G.

       implying that S.G. had fabricated the allegations against Grimes. Finally,

       Grimes has not demonstrated any remorse whatsoever for what he did to his

       family.


[44]   For all of these reasons, we conclude that Grimes’s aggregate 111-year sentence

       is not inappropriate in light of the nature of the offense and the character of the

       offender.


                                                  Conclusion
[45]   The trial court did not err when it denied Grimes’s pre-trial motion to dismiss

       the charging information and motion to sever. We also reject Grimes’s

       challenges to his 111-year aggregate sentence and conclude that the sentence is

       not inappropriate in light of the nature of the offense and the character of the

       offender.


[46]   Affirmed.


       Kirsch, J., and Altice, J., concur.

       Court of Appeals of Indiana | Opinion 31A01-1609-CR-2190 | September 5, 2017   Page 19 of 19